Citation Nr: 0738451	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status-post 
fracture right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

In correspondence received in October 2004 and December 2004, 
the veteran asserted that she wanted to testify before the 
Board at a Travel Board hearing.  In later correspondence 
received in December 2004, she stated that she wanted to 
testify before the Board at a videoconference hearing.  In 
April 2005, she submitted a VA Form 9 on which she indicated 
that she did not want a BVA hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
fracture of the right femur preexisted active duty and did 
not undergo a permanent worsening during active duty.  






CONCLUSION OF LAW

Service connection for status-post fracture right leg is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on December 7, 2004, that fully 
addressed all four notice elements and was sent prior to a 
February 2005 supplemental statement of the case.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of  McLendon are not met in this 
case.  There is simply no indication or medical evidence that 
the veteran's preexisting fracture of the right femur was 
aggravated by service.  The information and competent medical 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. 
§ 1111(2002).  

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran appears to contend that she aggravated a pre-
existing right leg fracture while on active duty.  

The veteran's service medical records include the report of 
an October 1970 enlistment medical examination showing that 
her lower extremities were normal on clinical evaluation.  On 
her October 1970 enlistment report of medical history, she 
reported a history of broken bones and specified a broken 
right femur.  The physician's summary and elaboration section 
notes fracture right femur - NS.  Subsequent service 
treatment records are negative for pertinent complaints, 
symptoms, findings or diagnoses.  The report of the veteran's 
December 1971 separation medical examination provides that 
her lower extremities were normal on clinical examination and 
identifies no pertinent defects or diagnoses.  Her December 
1971 separation report of medical history provides that she 
indicated broken bones.  The report notes a fractured right 
femur, rod was inserted in bone.  

The Board finds that the veteran's service medical records 
clearly rebut the presumption of soundness and show that she 
had a preexisting status-post fracture of the right femur.  
38 U.S.C.A. § 1111.  Additional evidence rebutting the 
presumption of soundness, by showing that the veteran's 
status-post fracture of the right femur pre-existed service, 
is found in an April 2003 addendum to a VA psychiatric 
treatment report.  The veteran reported being assaulted at 
age 17 by a group of boys, during which she broke her leg.  

Moreover, there is no competent medical evidence that the 
veteran's active duty aggravated her preexisting right leg 
fracture.  In fact, the veteran's service medical records are 
negative for any pertinent complaints, symptoms or findings.  
Similarly, her post-service medical records are negative for 
complaints, symptoms, findings or diagnoses.  In sum, there 
is no competent medical evidence that the veteran's active 
duty aggravated her preexisting right leg fracture. 

The veteran's own contentions do not support her claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran herself is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether active duty aggravated a preexisting 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, her assertions 
cannot constitute competent medical evidence that her active 
duty aggravated her preexisting fracture of the right femur.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for status-post fracture right leg is 
denied.





REMAND

The veteran alleges that her PTSD is due to an inservice 
personal assault.  She states that this assault occurred in 
the Spring of 1971.  This  claim requires additional 
development.  

38 C.F.R. § 3.304(f) provides, in pertinent part, that if 
PTSD is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Moreover, the regulation provides that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor.  Such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, VA has not provided the veteran the proper 
notice of the provisions of 3.304(f)(3).  

In addition, in May 2006 the veteran stated that she was 
receiving inpatient psychiatric treatment at the Miami VA 
Medical Center (VAMC), and thus there were outstanding VA 
treatment records.  VA has not attempted to associate these 
records with the veteran's claims file.  

The Board also finds that a VA examination, to include an 
opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all psychiatric 
treatment records located at the Miami 
VAMC, which have not been previously 
secured.  

2.  Provide the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  Allow an appropriate 
period of time for the veteran to 
respond and/or submit additional 
evidence.

3.  Schedule the veteran for a VA PTSD 
examination.  The claims file must be 
made available to and reviewed by the 
examiner.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly indicate 
whether there were behavior changes in 
service which were indicative of the 
veteran suffering a personal assault in 
service in the Spring of 1971.  In this 
regard, the examiner is asked to 
identify the specific behavior change 
which is found to indicate that a 
personal assault took place in service.  
If a personal assault took place in 
service, the examiner should give an 
opinion as to whether it is as likely 
as not that the veteran currently has 
PTSD as a result of the inservice 
stressor.

A complete rationale must be provided 
for all opinions given.  In providing 
this rationale, the examiner should 
address the veteran's stressors which 
occurred outside of her military 
service.

4.  Then, readjudicate the veteran's 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


